Nationwide Life Insurance Company ·Nationwide Variable Account Prospectus supplement dated September 16, 2011 to Prospectus dated May 1, 2011 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. Your prospectus offers the following underlying mutual fund as an investment option under your contract.Effective September 30, 2011, this underlying mutual fund changed its name as indicated below: Old Name New Name Federated High Yield Trust Federated High Yield Trust: Service Shares
